Plaintiff, in a first cause of action, seeks to compel defendant to specifically perform an oral agreement to reeonvey the interest in a parcel of real property, which he conveyed to defendant in 1952; and in a second cause of action, to compel defendant to account for personal property claimed to have been given to her under the same oral agreement. The court found for the defendant on the second cause of action and for the plaintiff on the first cause of action. The court directed judgment ordering defendant to reeonvey the real property. Defendant appeals from so much of the judgment which grants plaintiff relief as to the first cause of action directing her to reeonvey the real property. Judgment, insofar as appealed from, reversed on the law, without costs, and judgment directed for defendant on the first cause of action, without costs. The findings of fact are affirmed. Title to the real property was in the names of both plaintiff and defendant as husband and wife. On May 7, 1952, plaintiff conveyed his interest therein to his wife, pursuant to an oral promise on the part of the wife to reeonvey the same upon demand. While the evidence amply supports the trial court’s finding that such oral agreement existed, there was error in granting equitable relief to plaintiff. It was disclosed that on the very day of the conveyance of the real property a lien in a substantial amount for income tax arrears was docketed against the plaintiff in favor of the United States Government. Within weeks prior and subsequent to the date of the conveyance, numerous judgments in large sums were docketed against plaintiff by his creditors. Under the circumstances here present, we must, as matter of law, draw an inescapable inference that the conveyance made on May 7, 1952, was intended by plaintiff for the purpose of hindering, delaying and defrauding his creditors. Accordingly, equity will not afford relief, as plaintiff comes into court with unclean hands. (Pattison v. Pattison, 301 N. T. 65.) Wenzel, Acting P. J., MacCrate, Schmidt, Beldoek and Murphy, JJ., concur.